Citation Nr: 1109341	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  03-27 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an autoimmune disease as due to exposure to radiation, Lewisite, mustard gas, Agent Orange, and/or other chemicals.  


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served as a member of the United States Army, with active service from November 1969 to August 1970.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2002 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin.  The Board notes that the Veteran's claims file was received from the RO in Muskogee, Oklahoma.  Claims related to mustard gas or Lewisite exposure filed after January 19, 2005, must be dealt with by the Muskogee, RO.  In this case, although the Veteran's claim was received in April 2000, the Veteran did not assert exposure to radiation and/or any harmful chemicals until after January 2005.  Original jurisdiction of the Veteran's claim remains with the Milwaukee RO.  

Procedural history

In an October 2000 rating decision, the Milwaukee RO denied the Veteran's claims of entitlement to service connection for scleroderma and posttraumatic stress disorder (PTSD).  Because of the enactment of the Veterans Claims Assistance Act of 2000 in November 2000, the Veteran's claims were reconsidered and again denied in the aforementioned July 2002 rating decision.  The Veteran expressed disagreement with that decision in January 2003.  The RO's findings were confirmed in an August 2003 statement of the case (SOC).  An appeal was perfected concerning both issues with the submission of the Veteran's substantive appeal (VA Form 9) in October 2003.  

The Board notes that the Veteran's claim of entitlement to service connection for PTSD was subsequently granted in an unappealed September 2004 rating decision.  While the Veteran subsequently filed a claim for an increased disability rating for her PTSD, she did not file an additional notice of disagreement with the assigned disability rating or the effective date assigned in the September 2004 rating decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, that matter is not in appellate status.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in June 2006.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

This case was previously before the Board in November 2009, wherein it was remanded for additional development.  The case was returned to the Board for appellate consideration.   

Unfortunately, still further development of the evidence is required before the Board can adjudicate the Veteran's pending claim.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Clarification of the issue on appeal

The Veteran originally filed a claim for service connection for "residuals of pregnancy."  The competent medical evidence of record reflects that the Veteran has been diagnosed with several autoimmune diseases, to include rheumatoid arthritis, CREST syndrome, Reynaud's phenomenon, scleroderma and lupus.  As noted above, during the pendency of the Veteran's appeal, she asserted that her diagnosed autoimmune diseases were caused by exposure to radiation and/or various chemical dioxins while stationed at Fort McClellan in Anniston, Alabama.  In light of above, the issue on appeal has been recharacterized as stated on the title page.  



REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  The RO has not complied with the Board's November 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).  

As noted in the previous Board remand, the Veteran has asserted that her diagnosed autoimmune diseases were caused by exposure to radiation and/or chemicals while stationed at Fort McClellan in Anniston, Alabama.  The Veteran's personnel records reflect that she was stationed at Fort McClellan from November 26, 1969 to February 21, 1970.  The Board notes that Fort McClellan was home to the U.S. Army Chemical Center and School and the U.S. Army Combat Developments Command Chemical Biological-Radiological Agency during the time that the Veteran was stationed there, raising the possibility of exposure to radiation and/or harmful chemicals.  

As previously indicated, in the case of the claim for residuals of chemical exposure, the VA M21-1MR, Manual of Adjudication Procedures, provides specific instructions and criteria for the development of claims related to mustard gas or Lewisite exposure.  In light of this, full development in accordance with M21-1MR, Part IV, Subpart ii, Chapter 1, Section F, was required.  The Board acknowledges that the Veterans Benefits Administration (VBA), in an effort to comply with the Board's prior remand, sought to obtain confirmation from the Department of Defense that the Veteran was not exposed to mustard gas or Lewisite, and that the August 2010 response by the Department of Defense indicated that no such exposure could be confirmed.  


However, the prior Board remand also requested that the Veteran's claim be developed so as to determine whether the Veteran was exposed to any additional chemicals and/or harmful substances during her military service at Fort McClellan, and that no such development was undertaken by VBA.  This remains an active issue, as there have also been legislative proposals for VA to establish a health registry of individuals exposed to chemicals and/or harmful substances at Fort McClellan, and it is possible the Department of Defense has information relevant to this claim.

Therefore, the Board finds that additional development is necessary to adequately address the Veteran's service connection claim and comply with the directives of the Board's November 2009 remand.  See 38 U.S.C.A. § 5103A(b), (c) (VA must make a "reasonable effort" to obtain all relevant records, including records pertaining the claimant's service).  

Accordingly, the case is REMANDED for the following actions:

1.  Development for confirmation of exposure to the following chemicals and/or harmful substances should be conducted with the Department of the Army, Department of Defense, and/or any other appropriate agency:

Agent Orange
Asbestos
Atropine
Chloracetophenone (CN)
O-chlorobenzylidenemalononitrile (CS)
Depleted Uranium
Lead paint
Polychlorinated biphenyls (PCB's)
Radiation
Sarin gas
Sulfur
Trichloroethylene (TCE)
VX (IUPAC name O-ethyl S-[2-(diisopropylamino)ethyl] methylphosphonothioate) 
VS (IUPAC name O-methyl S-[2-(diisopropylamino)ethyl] methylphosphonothioate) 
Bacillus Globigii
Bacillus Subtilis
Aspergillus Fumigatus

2.  IF there is evidence that the Veteran was exposed to any of the above-listed substances, VBA should arrange for a medical professional with appropriate expertise to review the Veteran's VA claims folder and provide an opinion, with supporting rationale, as to the relationship, if any, between the Veteran's diagnosed autoimmune diseases and the Veteran's military service, with specific consideration of exposure to any radiation, Agent Orange, and/or other chemicals in service.  If the reviewer believes that physical examination and/or diagnostic testing of the Veteran is necessary, such should be scheduled.  A report should be prepared and associated with the Veteran's VA claims folder.

3.  After undertaking any additional development deemed by it to be appropriate, VBA should then readjudicate the Veteran's claim of entitlement to service connection for an autoimmune disease as due to exposure to radiation, Agent Orange, and/or other chemicals.  If the benefit sought on appeal remains denied, in whole or in part, VBA should provide the Veteran with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The purpose of this remand is to further develop the record, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


